State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 22, 2016                   107108
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

PIERRE BOND,
                    Appellant.
________________________________


Calendar Date:   November 18, 2016

Before:   Peters, P.J., McCarthy, Egan Jr., Lynch and Devine, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Kelly L. Egan of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (Marquetta Christy
of counsel), for respondent.

                             __________


McCarthy, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered July 14, 2014, convicting
defendant upon his plea of guilty of the crime of criminal sexual
act in the first degree.

      Defendant pleaded guilty to a reduced charge of criminal
sexual act in the first degree and waived his right to appeal.
Defendant's subsequent oral motion to withdraw his plea was
denied and County Court sentenced him, in accordance with the
plea agreement, to a prison term of 21 years followed by 20 years
of postrelease supervision. Defendant appeals.
                              -2-                  107108

      Initially, defendant challenges his plea as not knowingly,
voluntarily and intelligently entered. To the extent that
defendant preserved the issues in his motion to withdraw his
guilty plea (see People v Burns, 133 AD3d 1045, 1046 [2015], lv
denied 27 NY3d 1149 [2016]), the record belies his contention
that County Court coerced him into pleading guilty or that any
alleged errors by defense counsel rendered his plea involuntary.
We note that, to the extent that defendant's challenges to the
ineffective assistance of counsel involve matters outside the
record, they are more appropriately addressed in a CPL article
440 motion (see People v Perkins, 140 AD3d 1401, 1403 [2016]).
Furthermore, defendant's challenge to the sentence imposed as
harsh and excessive is precluded by the waiver of the right to
appeal. The record reflects that despite defendant's illiterate
cognitive impairment, the waiver was appropriately explained to
defendant, who then knowingly, voluntarily and intelligently
waived that right (see People v Andrews, 78 AD3d 1229, 1233
[2010], lv denied 16 NY3d 827 [2011]).

     Peters, P.J., Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court